Citation Nr: 1605587	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to the benefit currently sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in February 2016.  A transcript of this hearing is associated with the claims file.  

During the February 2016 Board hearing, the Veteran testified that her psychiatric disability impacts her ability to work.  In this decision, the Board grants entitlement to service connection for a psychiatric disorder, diagnosed as bipolar disorder.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is raised by the record, which represents an intent to file a claim.  However, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

A January 2005 rating decision denied service connection for bipolar disorder.  At the time of the January 2005 rating decision, the RO considered the Veteran's service treatment records.  She did not submit a notice of disagreement to this rating decision.  However, her personnel records were associated with the claims file in 2009.  Thus, the Board will adjudicate this claim de novo.  38 C.F.R. § 3.156(c).       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's bipolar disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, diagnosed as bipolar disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the Board hearing, the Veteran testified that psychiatric symptoms began in service.  She is competent to describe the symptoms she experienced in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran submitted a May 2011 statement from her treating VA psychiatrist of approximately 15 years.  See February 2016 hearing transcript.  In this medical opinion, Dr. T. discussed the nature and etiology of the Veteran's bipolar disorder and essentially opined that the onset of bipolar disorder occurred coincident to service.  The Board finds this medical opinion that the bipolar disorder had its onset in service to be highly probative as Dr. T. is familiar with the Veteran's medical history.  He also provided a thorough rationale to support his medical conclusions.    

The Board acknowledges that the Veteran was afforded a February 2013 VA examination.  The examiner stated that the Veteran's psychiatric disorder existed prior to service and was not aggravated by service and that the bipolar disorder was less likely than not related to service.  The examiner did not consider the Veteran's competent lay statements regarding onset of symptoms in service.  The examiner also did not adequately consider the May 2011 positive medical opinion.  Thus, the Board cannot find the February 2013 VA examination report to be highly probative.  

As noted above, the Board finds the May 2011 statement from the Veteran's VA treating psychiatrist that her bipolar disorder had its onset in service to be highly probative.  Accordingly, the evidence weighs in favor of the Veteran's claim, or at a minimum, is at least in equipoise as to whether the Veteran's bipolar disorder had its onset in service.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disorder, diagnosed as bipolar disorder, is warranted.    

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


